IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                       No. 80705-6-I
                            Respondent,
                                                       DIVISION ONE
 v.

 KEVIN DOUGLAS MCCLELLAND,                             UNPUBLISHED OPINION

                             Appellant.


       ANDRUS, A.C.J. — Kevin McClelland pleaded guilty to felony harassment

and misdemeanor violation of a court order. As a condition of his sentence, the

trial court ordered that he have no contact with his child for five years. Because

the prohibition was imposed without adequate consideration of McClelland’s

fundamental right to parent his child, we remand for reconsideration.

                                            FACTS

       McClelland and K.D. are the parents of K.D.D., born in March 2019. A July

2019 no-contact order barred McClelland from coming within 1,000 feet of K.D. but

allowed him to communicate with her in writing.

       On August 3, 2019, McClelland and K.D. arranged through social media for

the return of some of McClelland’s property located in K.D.’s home. K.D. packed

up McClelland’s belongings and placed them in the trunk of her car. K.D. then sat




      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80705-6-I/2


in the car with K.D.D. and waited for McClelland. Sometime thereafter McClelland

walked up to K.D.’s car, opened the front passenger door, and asked her to drive

him to Portland. K.D. refused, but offered to let McClelland get his things out of

the trunk. McClelland slammed the car door and kicked the rear bumper.

       McClelland then walked up to the locked front door of K.D.’s home and

forced the door open “with one swift kick.” K.D. was “terrified for the safety of her

13-year-old son who was asleep inside” the home and “did not know if she should

run after McClelland to protect her son or take off to get” K.D.D. out of the area.

McClelland next turned around, started walking toward K.D., and said: “I am going

to kill you and all your kids!” He then left the area.

       K.D. called 911 and responding police officers located McClelland nearby.

While speaking to the officers, McClelland admitted that he “went up to the front

door and kicked it in anger” and had threatened to kill K.D. and the kids “last night,

not today.”

       The State charged McClelland with domestic violence felony harassment,

domestic violence misdemeanor violation of a court order, and domestic violence

third degree malicious mischief.        McClelland pleaded guilty to the felony

harassment and misdemeanor court order violation charges in exchange for the

dismissal of the malicious mischief charge.

       The parties jointly recommended a residential drug offender sentencing

alternative (DOSA), completion of a domestic violence treatment program, and a

no-contact order protecting K.D. and her older child, M.D.           The State also

recommended a no-contact order for K.D.D. which McClelland “strongly” opposed.




                                         -2-
No. 80705-6-I/3


Emphasizing his fundamental right to parent, McClelland asked the trial court not

to impose a no-contact order prohibiting contact with K.D.D. Alternatively, he

proposed that “[i]f the court were to issue such an order, the order should permit

[him] to have contact with [K.D.D.], so long as a third party is present, until or unless

a Family Court order commences and supersedes this order.”

       At sentencing, the trial court first heard from a victim’s advocate who read

a lengthy statement written by K.D.        Next, the court addressed McClelland’s

position regarding the imposition of a no-contact order and inquired: “Couldn’t it be

argued that . . . [you] put the five-month-old baby in danger by forcing” K.D. to

choose between protecting K.D.D. or her son inside the home?                McClelland

responded that “there was not a choice that needed to be made between protecting

one child versus another,” “there’s not an actual threat of harm specifically or any

actions [he took] towards the children” and, based on the charges to which he

pleaded guilty, there was insufficient evidence to find that prohibiting all contact

was reasonably necessary to protect K.D.D. The court did not further inquire into

or discuss what, if any, conditions were necessary to protect K.D.D. from harm.

       The trial court adopted the parties’ joint sentencing recommendations,

imposed a no-contact order prohibiting McClelland from contacting K.D.D., but

expressed a willingness to modify the no-contact order during its oral ruling:

       If and when Mr. McClelland completes the domestic violence
       treatment program or Thinking For A Change, or based on any other
       circumstances, the Court will consider modifying the no contact
       order, but I find, based upon the facts recited in the Probable Cause
       Certification, that Mr. McClelland’s actions did place K.D.D. in danger
       in that his actions forced [K.D.] to choose between protecting her 13-
       year-old son and abandoning K.D.D. in the car, or staying with K.D.D.
       and fleeing . . . versus abandoning her son in the townhouse.



                                          -3-
No. 80705-6-I/4



       The court then entered a judgment and sentence that ordered McClelland

to have no contact with K.D.D. for five years as a condition of sentence. The court

also entered a separate five-year domestic violence no-contact order pursuant to

chapter 10.99 RCW, which prohibits McClelland from coming within 1,000 feet of

K.D.D.’s home and school. The no-contact orders do not contain any exceptions

beyond service of process of court documents through a third party.

       On appeal, McClelland challenges only the imposition of the no-contact

orders protecting K.D.D.

                                         ANALYSIS

       McClelland contends that the trial court erred by entering orders that

prevent him from having any contact with K.D.D. for five years, interfering with his

fundamental right to parent. Although the facts of this case may justify the no-

contact orders the trial court entered, the trial court’s analysis of the necessity of a

ban on all contact for five years is insufficient. We therefore remand for further

analysis and factual findings.

                                    Standard of Review

       As part of any sentence, a trial court is authorized to impose and enforce

crime-related prohibitions. RCW 9.94A.505(9); State v. Warren, 165 Wn.2d 17,

32, 195 P.3d 940 (2008). 1 “Crime-related prohibitions” are orders directly related

to “the circumstances of the crime” for which the offender has been convicted, and

may include orders prohibiting contact.            RCW 9.94A.030(10).          Generally, we



       1
        The Warren court cites to the former RCW 9.94A.505(8) (2001), but the relevant provision
has been recodified as RCW 9.94A.505(9) (LAWS of 2015, ch. 81, § 1).


                                             -4-
No. 80705-6-I/5


review sentencing conditions for abuse of discretion. Warren, 165 Wn.2d at 32.

“A court abuses its discretion if, when imposing a crime-related prohibition, it

applies the wrong legal standard.” In re Pers. Restraint of Rainey, 168 Wn.2d 367,

375, 229 P.3d 686 (2010) (citing State v. Lord, 161 Wn.2d 276, 284, 165 P.3d 1251

(2007)).

       Careful review, however, is required when sentencing conditions “interfere

with a fundamental constitutional right.” Warren, 165 Wn.2d at 32. Natural parents

have a fundamental right in the “care, custody, and management” of their children.

Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982).

“Conditions that interfere with fundamental rights must be reasonably necessary

to accomplish the essential needs of the State and public order.” Warren, 165

Wn.2d at 32. Such conditions “must be narrowly drawn” and “[t]here must be no

reasonable alternative way to achieve the State’s interest.” Id. at 34-35. Thus, a

trial court may not impose a no-contact order between a parent and child without

addressing, on the record, whether the order is reasonably necessary in scope

and duration to prevent harm to the child. Rainey, 168 Wn.2d at 381-82; State v.

DeLeon, 11 Wn. App.2d 837, 840-41, 456 P.3d 405 (2020).

                          No-Contact Orders for K.D.D.

       Here, the trial court prohibited all contact between McClelland and K.D.D.

for five years. The trial court provided some explanation for its decision to impose

the no-contact orders, stating that McClelland’s “actions did place K.D.D. in danger

in that his actions forced” K.D. to choose between protecting her two children. But

the trial court did not explain on the record how the scope and duration of the no-




                                       -5-
No. 80705-6-I/6


contact orders were reasonably necessary to prevent harm to K.D.D. or whether it

considered less restrictive alternatives. Entering these orders without considering

such factors in the record was an abuse of discretion.

        The State contends, in view of the entire record and K.D.’s “reported

shocking abuses” of K.D.D. at sentencing, 2 the trial court acted within its discretion

by ordering that McClelland have no-contact with K.D.D. But “[i]t is the trial court’s

duty to balance the competing interests impacted by a no-contact order,” which is

“a fact intensive exercise that must, at first instance, be done in the trial court, not

the appellate court.” State v. Torres, 198 Wn. App. 685, 690, 393 P.3d 894 (2017).

The trial court must explain the facts on which it relied for imposing a complete ban

on all contact with K.D.D. for a five year period.

        The State also argues that “the five-year length of the [no-contact] order[s]

was reasonable in light of the fact that the trial court agreed to modify it if

McClelland made progress” in domestic violence treatment. Although the trial

court indicated in its oral ruling an openness to modifying the no-contact orders if

McClelland completed treatment, the judgment and sentence does not reflect this


        2
           K.D.’s victim-impact statement that was read at sentencing contains several unproven
allegations of McClelland physically abusing her and K.D.D. The State cites them as facts the trial
court considered when imposing the no-contact orders. McClelland asks us to either strike or
disregard the State’s reliance on K.D.’s unproven allegations of abuse, as contrary to the parties’
plea agreement and the real facts doctrine. McClelland is correct.
         During sentencing, the trial court “may rely on no more information than is admitted by the
plea agreement, or admitted, acknowledged, or proved in a trial or at the time of sentencing.” RCW
9.94A.530(2). Under the “real facts” doctrine, therefore, a defendant may not be sentenced for a
crime the State could not or chose not to prove. State v. Randoll, 111 Wn. App. 578, 584, 45 P.3d
1137 (2002) (citation omitted). Here, the parties stipulated that the “real and material facts” to be
considered at sentencing were only those set forth in the certification of probable cause and
prosecutor’s summary. After the court heard K.D.’s statement, McClelland “refocused” the court’s
attention stating that “there is no allegation of harm” to K.D. or the children in this case. Because
the parties did not stipulate to the unproven allegations as real facts, we decline to consider them
on appeal.



                                               -6-
No. 80705-6-I/7


ruling. A judgment and sentence controls over any apparent inconsistency with

the court’s earlier oral ruling. State v. Mallory, 69 Wn.2d 532, 533-34, 419 P.2d

324 (1966) (“A trial court’s oral or memorandum opinion is no more than an

expression of its informal opinion at the time it is rendered. It has no final or binding

effect unless formally incorporated into the findings, conclusions, and judgment.”).

                                 Remand Instructions

       On remand, the trial court should address on the record the scope and

duration of the no-contact orders under the “reasonably necessary” standard.

Rainey, 168 Wn.2d at 381-82. The trial court should also consider whether the no-

contact orders may be subject to further orders entered by family or juvenile courts.

State v. Ancira, 107 Wn. App. 650, 655, 27 P.3d 1246 (2001); Torres, 198 Wn.

App. at 690-91 (2017) (observing that “[o]ur juvenile and family courts are better

equipped to resolve custody questions, including whether restrictions should be

placed on parent-child contact.”).

       As to the orders’ duration, “our legislature has directed that a parent-child

no-contact order should not last longer than one year, unless specifically renewed”

and “[t]his legislative context should be taken into account when determining the

necessity of a no-contact order on remand.” Torres, 198 Wn. App. at 691 (citing

RCW 26.50.060(2)).




                                          -7-
No. 80705-6-I/8


       We remand for the trial court to reconsider its imposition of the no-contact

orders consistent with this opinion.




WE CONCUR:




                                       -8-